281 F.2d 72
108 U.S.App.D.C. 239
Kenneth B. LARKIN, Appellant,v.UNITED STATES of America, Appellee.
No. 14665.
United States Court of Appeals District of Columbia Circuit.
April 12, 1960.

Mr. James J. Laughlin, Washington, D.C., for appellant.
Mr. Walter J. Bonner, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.  Messrs. Nathan J. Paulson and John W. Warner, Jr., Asst. U.S. Attys., also entered appearances for appellee.
For original opinion see 144 A.2d 100.
Before PRETTYMAN, Chief Judge, and EDGERTON and DANAHER, Circuit Judges, in Chambers.
PER CURIAM.


1
It appearing that the Court en banc has vacated its order of October 16, 1959, and December 18, 1959, it is hereby ordered that the opinion of the Court and the dissenting opinion promulgated July 14, 1959, and the judgment entered thereon be withdrawn and vacated;


2
And it further appearing that for one or more of serveral different reasons, including (a) the evidence and the instruction regarding consent on the part of the assaulted juvenile, (b) the refusal of the Court to require the production for its examination of the Juvenile Court records of the complaining juvenile, (c) the use for impeachment purposes of a record of the Federal Bureau of Investigation containing references to an Army record concerning the defendant, (d) the ruling that the complaining witness need not say whether he had recently made a similar complaint against another person, and (e) the tenor and character of the trial as indicated by numerous incidents, the members of this division are of the opinion that the judgment of conviction must be set aside, but it appearing that the judges are not in agreement upon all such issues and that in such circumstances the interests of justice do not require the rendition of opinions upon the several points presented, it is


3
Ordered by the court that the judgment of conviction be and is set aside and the case remanded to the Municipal Court for such further proceedings as the United States and the trial court deem advisable.